Case 1:19-cr-00696-PAE Document 219-1 Filed 04/28/21 Page 1 of 2

EXHIBIT A
Case 1:19-cr-00696-PAE Document 219-1 Filed 04/28/21 Page 2 of 2
ase 1:18-eF00686-PAE Bocument 174-2 Filed 41/30/20 Page i efi

GATEGUARD, INC

Party ID: 5094
8085

S-259,988.17
Loss incurred

Ari Teman

Party ID: 1102
5580

$13,477,37

Sent funds to customer, received in return mail, funds are in Hold Harmless (funds were transferred
from account 8085 & 0351)

Friend or Fraud

Partly ID; 7658
0351

$8,411.00
Sent funds to customer, received in return mail, funds are in Hold Harmless (Funds were transferred
from account 8085)

Friend or Fraud

Party ID: 7658
7673

$2.69
Sent funds to customer, received in return mail, funds are in Hold Harmless

TOUCHLESS LABS LLC

Party ID: 1003
1046

$86,910.71
Sent funds to customer, received in return mail, funds are in Hold Harmless (Funds were transferred
from account 0351)

Total loss: $259,988.17
Total in Hold Harmless/Potential seizure: $108,801.77

FINOCCHIARO
3503-19
